DETAILED ACTION
	The RCE dated 12-30-2020 is acknowledged.
Claims included in the prosecution are 1-3, 5-13, 16, 18-19, 21-22 and 26-27.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 19, 21-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific cancer and therapeutic agent disclosed in G on page 33 of the specification, does not reasonably provide enablement for the term ‘cancer’ and 'therapeutic agent.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) The nature of the invention: the invention is concerned with a method of treating cancer using a therapeutic agent encapsulated within a modified cyclodextrin which is in turn encapsulated in a liposome.
2) The state of the prior art: the state of the prior art is very high in terms of formulating the liposomal sustained release compositions and treating various disease states using drugs which are encapsulated within the liposomes. 
3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology).
4) The predictability or unpredictability in the art: 4) The predictability or unpredictability in the art: as is well known in the art, the term, 'cancer' is term encompassing multiple types of proliferative diseases such as, carcinomas, myelomas, sarcomas, leukemias and lymphomas to name a few. There is no single drug, which is effective against all 
5) The breadth of the claims: instant claims are very broad in terms of cancers to be treated and terms of ‘chemotherapeutic drugs’.
 6) The amount of direction of guidance provided: instant specification provides no guidance to the treatment of all cancers; as stated above, instant claim 1 recites just ‘a chemotherapeutic drug’.
7) The presence or absence of working examples: the only working examples indicate studies using injected HCT116 cells into mice and the use of liposomal (CYCL-) coumarin.

	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that although the rejection is traversed, in order to expedite prosecution and in no way conceding the Examiner’s rejection claim 19 has been amended to recite the limitations of claims 24 and 25 and these were not rejected before. This argument is not persuasive since the original claims 24 and 25 were composition claims and not method claims. Now that these limitations are in the method of treatment of cancer claims, the rejection is applicable applicant is claiming specific compositions in broad terms for the treatment of generic ‘cancer’ and instant specification is not enabling for the terms used in the claims. Instant claims do not even recite specific therapeutic agents and specific cyclodextrins.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-13, 16, 18-19, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Szente (6,284,746) or WO 2014/004651) of record in combination with WO 94/23697 of record or Kikuchi (US 20120128757) or vice versa.
Szente teaches Taxol- acidic cyclodextrin derivative inclusion complexes. The derivatives include succinyl-methyl-beta-cyclodextrin, soluble anionic-beta-cyclodextrin and sulfopropyloxy-beta-cyclodextrin (Abstract, col. 2, lines 25-65 and examples).
Similarly, WO 2014 teaches acidic cyclodextrin inclusion complexes (paragraphs 0066, 0080, 0083 and 0146).
What is lacking in Szente and WO is the teaching of encapsulation of the cyclodextrin inclusion complexes in liposomes.
WO 94 teaches cyclodextrin-antineoplastic agent inclusion complexes further encapsulated within liposomes. The composition is administered subcutaneously or intravenously. Such an inclusion facilitates a slow and controlled release of the active agent (Abstract, pages 11-13, Examples and claims). 
Kikuchi similarly teaches cyclodextrin inclusion complexes of anti-neoplastic agents which in turn are encapsulated within liposomes. The cyclodextrins include carboxymethylated cyclodextrins. Such complexes have higher tumor inhibitory effect (Abstract, 0013, 0018, 0035, 0095, 0114, 0187, embodiments and claims).
It would have been obvious to one of ordinary skill in the art to encapsulate the acidic cyclodextrin inclusion complexes of Szente or WO 2014 in the liposomes since 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.
	Applicant once again argues the following:
	“Szente or Singh, alone or in combination, does not teach or suggest all the elements of claim 1, from which the remaining claims indirectly or directly depend. For example, Szente and Singh lack any specific teaching of a liposome composition comprising a cyclodextrin, a chemotherapeutic agent, and a liposome, wherein the liposome encapsulates an ionizable cyclodextrin, and wherein the cyclodextrin encapsulates the chemotherapeutic agent, (emphasis added).
Neither Kim nor Kikuchi, alone or in combination, remedy the deficiencies in the teachings of Szente or Singh at least because Kim and Kikuchi do not teach or suggest that the liposome encapsulates an ionizable cyclodextrin, and wherein the cyclodextrin encapsulates the chemotherapeutic agent, (emphasis added).

	These arguments are not found to be persuasive. As pointed out before, applicant’s arguments that Szente or Singh do not teach liposomes encapsulating the cyclodextrin and chemotherapeutic agent are not persuasive since the references of WO and Kikuchi clearly show the encapsulation of cyclodextrin-antineoplastic agents in turn can be encapsulated within liposomes since such an inclusion facilitates a slow and controlled release of the active agent (WO) and since such complexes have higher tumor inhibitory effect (Kikuchi). Applicant argues about superior results; it is unclear as what these superior results are and compared to what. No experimental comparison has been made with respect to the compositions taught by WO and Kikuchi.  Furthermore, a careful examination indicates the use of liposomal (CYCL-) coumarin on HCT116 in mice and these results are not commensurate in scope with respect to generic ionizable cyclodextrin, chemotherapeutic agents and the liposomal components.
	Applicant argues CYCL-BI-2536 proved far superior to the free form, both with respect to toxicity and efficacy. According to applicant CYCL-BI-2536, even at a dose of 500 mg/kg, did not cause any noticeable adverse reactions; this dose was 4-fold higher than the dose of free drug, which killed every animal (FIG. 8 A). At a dose of 100 mg/kg (equivalent to the MTD of the free drug), CYCL-BI-2536 induced a significantly improved tumor response, slowing tumor growth by nearly 80% after only two doses 
	Although applicant amends the composition claim 1 to specify that the chemotherapeutic agent is a “mitogen-activated protein kinase inhibitor or polo-like kinase inhibitor”, these inhibitors with generic names encompass multitudes of compounds and these are art know chemotherapeutic agents and therefore, it would have been obvious to one of ordinary skill in the art to encapsulate these compounds in ionizable cyclodextrin which in turn are encapsulated within the liposomes which the combined prior art suggests and the examiner sees no unexpected results obtained as pointed out before which the examiner repeats as follows:
	“First of all, it should be pointed out that liposomes are known in the art as sustained release vehicles which reduce the drug toxicity and enhance the drug efficacy compared to the same drugs in free form. Secondly, applicant has not compared the efficacy of instant claimed compositions with cyclodextrin-liposomal formulations taught by WO and Kikuchi to show that the results are unexpected and surprising.”

5.	Claims 1-3, 5-13, 16, 18-19, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Szente (6,284,746) or WO 2014/004651) of record in combination with WO 94/23697 of record or Kikuchi (US 20120128757) or vice versa as set forth above, in view of Haura et al (Cancer Therapy Clinical,  2010).
	The teachings of Szente, WO 2014, WO 94 and Kikuchi have been discussed above. These references do not teach the use of PD-0325901 as the chemotherapeutic agent.
	Haura teaches that PD-0325901 is a MEK inhibitor and used to treat advanced Non-cell lung cancer (Abstract and entire publication).
	The use of PE-0325901 as the chemotherapeutic agent for the encapsulation with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since Haura teaches that this MEK inhibitor is art known and used in the treatment of non-small cell lung cancer.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Szente, WO 2014, WO 94 and Kikuchi. Applicant provides no specific arguments regarding Haura.
6.	Claims 1-3, 5-13, 16, 18-19, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Szente (6,284,746) or WO 2014/004651) of record in combination with WO 94/23697 of record or Kikuchi (US 20120128757) or vice versa as set forth above, in view of Ellis (Clinical Lung Cancer, 2013).

	Ellis teaches the use of PLK1 inhibitor, B1 2536 to treat Non-cell lung cancer (Abstract and entire publication).
	The use of B1 2536 as the chemotherapeutic agent for the encapsulation with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since Ellis teaches that this PLK1 inhibitor is art known and used in the treatment of non-small cell lung cancer.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Szente, WO 2014, WO 94 and Kikuchi. Applicant provides no specific arguments regarding Ellis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612